Carroll, J.
The plaintiff testified' that he went to the defendant’s place of business at the fish pier, South Boston, to purchase some fish; that he was shown to the refrigerator by a servant of the defendant; that the door was shut and he was kept therein from fifteen to twenty minutes. This evidence was disputed. The declaration was in two counts, — the first alleging negligence of the defendant in locking the door and keeping the plaintiff in the refrigerator; the second, that the servants or agents of the defendant, intending to play a “practical joke on the plaintiff,” locked him in the refrigerator. The judge instructed the jury that the plaintiff could not recover if the employees intended to play a joke on him, or shut the door “to have fun with him,” or if he himself closed the door and the defendant’s employees had no knowledge that he was shut in; and fully instructed them that the plaintiff could not recover unless the defendant’s employees, acting within the scope of their employment, negligently shut the door and suffered him to remain in the refrigerator.
The jury found for the plaintiff. Therefore, under the judge’s instructions, they must have found that the plaintiff was a customer of the defendant, properly upon the premises, and was injured by reason of the negligence of one of its agents while acting within the scope of his authority. Under such circumstances the plaintiff clearly was entitled to recover.

Exceptions overruled.